If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  April 23, 2019
              Plaintiff-Appellee,

v                                                                 No. 341417
                                                                  Wayne Circuit Court
WILLIE JOSEPH GRIMES,                                             LC No. 17-004669-01-FC

              Defendant-Appellant.


Before: JANSEN, P.J., and METER and GLEICHER, JJ.

PER CURIAM.

        Following a bench trial, the trial court found defendant guilty but mentally ill of two
counts of assault with intent to commit murder (AWIM), MCL 750.83, two counts of assault
with intent to do great bodily harm less than murder (AWIGBH), MCL 750.84, and three counts
of felonious assault, MCL 750.82. At sentencing, the trial court vacated the AWIGBH
convictions and sentenced defendant as a fourth-offense habitual offender, MCL 769.12, to
concurrent prison terms of 450 to 720 months for each AWIM conviction, and 60 to 180 months
for each felonious-assault conviction. Defendant appeals as of right. We affirm defendant’s
convictions, but vacate his sentences and remand for resentencing without the fourth-habitual
enhancement.

                                     I. BACKGROUND

       Defendant has a history of mental illness, which includes diagnoses of schizophrenia,
schizoaffective disorder, and bipolar disorder. Defendant had been receiving injections of the
psychotropic drug Prolixin to manage his schizophrenia, but he discontinued those injections in
August 2016, allegedly because he could not afford to travel to the provider’s facility. When
defendant was not taking Prolixin, he self-medicated with drugs and alcohol.

       In October 2016, defendant was residing in the Dorchester Arms apartments in Detroit.
Around 5:30 a.m. on October 18, 2016, the building’s caretaker, Deborah Taiwo, discovered
defendant standing on a second-story ledge, calling out his daughter’s name. A few hours later,
around 10:30 a.m., defendant confronted a tenant, Margo Speight, with a knife. Speight went to
Taiwo’s apartment to report defendant’s behavior. While Speight and Taiwo were talking by the


                                              -1-
door, defendant forced his way into Taiwo’s apartment. He stabbed Speight in her arm and side,
and stabbed Taiwo in her arms, back, shoulder, and face. Taiwo called out to her boyfriend,
Andre Talley, for help. Talley grabbed a bat and repeatedly swung it at defendant, forcing
defendant out of the apartment. Defendant tried to force his way back inside until Talley warned
him that he had a gun and was prepared to use it. At this point, defendant retreated to his
apartment, where police officers eventually arrested him. Defendant informed the officers that
he had not taken his medication and was hallucinating and the officers transported defendant to a
hospital for treatment. The prosecution later charged defendant with two counts of AWIM, two
counts of AWIGBH, and three counts of felonious assault.

        Before trial, defendant informed the trial court of his intention to assert a defense of
criminal insanity. Ellen Garver, Ph.D., evaluated defendant for criminal responsibility.
Defendant reported that he had been having visual hallucinations of raccoons on the day of the
stabbing incident and that he believed that his daughter had been transformed into a raccoon.
According to defendant, he was trying to rescue his daughter when he climbed onto the ledge.
He claimed that he stabbed Speight and Taiwo because he thought they were involved in his
daughter’s transformation into a raccoon. Defendant also reported to Dr. Garver that he had
consumed alcohol, marijuana, and the drug “Lean,” a mixture of cough syrup containing
promethazine with codeine. Dr. Garver concluded that defendant was mentally ill within the
definition of MCL 330.1400(g) on the date of the offense, but she was unable to conclude with
medical certainty that he was legally insane pursuant to MCL 768.21a. She found that
defendant’s voluntary intoxication made it impossible to conclude within a reasonable clinical
certainty that defendant lacked the capacity to appreciate the nature and quality or wrongfulness
of his conduct or to conform his conduct to the law.

        Defendant also underwent an independent evaluation by Patricia Wallace, Ph.D. In the
evaluation, defendant acknowledged that he had consistently used alcohol, marijuana, and Lean
for the past three years. Defendant informed Dr. Wallace that he had consumed alcohol on the
day before the incident, but told Dr. Wallace that he did not consume alcohol on the day of the
offense. Defendant could not provide details of the offense to Dr. Wallace; he only remembered
generally that he assaulted Taiwo. Based upon defendant’s mental-health history, his inability to
describe his state of mind at the time of the offense, and the absence of any provocation,
“preparation, strategy, reason, or explanation” for the offense, Dr. Wallace concluded that
defendant was legally insane.

        Defendant waived his right to a jury trial. The trial court found that defendant had
proven by a preponderance of the evidence that he was mentally ill, but failed to prove that he
lacked substantial capacity either to appreciate the nature and quality or wrongfulness of his
conduct or to conform his conduct to the requirements of the law. Accordingly, the trial court
rejected defendant’s insanity defense. The trial court found defendant guilty but mentally ill of
all the charged counts. At sentencing, the trial court vacated the AWIGBH convictions because
they were lesser included offenses of AWIM.1 The trial court sentenced defendant as a fourth-

1
  The parties have not raised any cognate-offense issue with regard to the felonious-assault
convictions.


                                               -2-
offense habitual offender to concurrent prison terms of 450 to 720 months for each AWIM
conviction and 60 to 180 months for each felonious-assault conviction. This appeal followed.

                                          II. ANALYSIS

                            A. SUFFICIENCY OF THE EVIDENCE

        Defendant argues that the evidence at trial did not support his convictions because the
prosecution failed to rebut his evidence of legal insanity. He further argues that the evidence
was insufficient to support his convictions of AWIM because the evidence failed to show that he
assaulted the victims with the intent to commit murder. He also challenges the adequacy of the
trial court’s findings of fact and conclusions of law. “We review de novo a challenge to the
sufficiency of the evidence in a bench trial, viewing the evidence in the light most favorable to
the prosecution and determining whether the trial court could have found the essential elements
proved beyond a reasonable doubt.” People v Ventura, 316 Mich App 671, 678; 894 NW2d 108
(2016).

                                   1. DEFENDANT’S SANITY

       MCL 768.21a provides:

               (1) It is an affirmative defense to a prosecution for a criminal offense that
       the defendant was legally insane when he or she committed the acts constituting
       the offense. An individual is legally insane if, as a result of mental illness . . . that
       person lacks substantial capacity either to appreciate the nature and quality or the
       wrongfulness of his or her conduct or to conform his or her conduct to the
       requirements of the law. Mental illness or having an intellectual disability does
       not otherwise constitute a defense of legal insanity.

               (2) An individual who was under the influence of voluntarily consumed or
       injected alcohol or controlled substances at the time of his or her alleged offense
       is not considered to have been legally insane solely because of being under the
       influence of the alcohol or controlled substances.

             (3) The defendant has the burden of proving the defense of insanity by a
       preponderance of the evidence.

 “Mental illness” is defined in MCL 330.1400(g) as “a substantial disorder of thought or mood
that significantly impairs judgment, behavior, capacity to recognize reality, or ability to cope
with the ordinary demands of life.” Drs. Garver and Wallace both agreed that defendant suffered
from a mental illness as provided in these statutes. The doctors disagreed, however, whether
defendant, as a result of his mental illness, lacked substantial capacity either to appreciate the
nature and quality or the wrongfulness of his conduct or to conform his conduct to the
requirements of the law.

       In his brief on appeal, defendant argues that he satisfied his initial burden to set forth
evidence of his insanity and that the prosecution failed to rebut this evidence. Defendant,
however, misunderstands the insanity defense. Insanity is an affirmative defense. People v
                                                 -3-
Mette, 243 Mich App 318, 324; 621 NW2d 713 (2000). As such, the defendant bears the burden
of proving his insanity by a preponderance of the evidence. Id. at 324, 328. To be entitled to
raise this defense, the defendant must set forth evidence from which a reasonable factfinder may
conclude that the defendant was legally insane. People v Kolanek, 491 Mich 382, 411; 817
NW2d 528 (2012). The prosecution bears no burden to refute the defendant’s claimed defense.
Mette, 243 Mich App at 330. Rather, once the defendant produces sufficient evidence of the
elements of the defense, then the question whether het has asserted a valid defense is for the
factfinder. Kolanek, 491 Mich at 411-412.

         Here, defendant met his initial burden to set forth evidence of his insanity by introducing
the expert opinion of Dr. Wallace that defendant was unable to understand what he was doing
and unable to control himself when he was under the delusion that his daughter had been
transformed into a raccoon. By setting forth this evidence, however, defendant did not shift the
burden to the prosecutor. Rather, the question of defendant’s sanity was for the trial court,
sitting as factfinder, to decide.

        The trial court considered Dr. Wallace’s opinion as well as the contrary opinion of Dr.
Garver, crediting the latter over the former. This Court will not interfere with a factfinder’s
credibility determinations. People v Kanaan, 278 Mich App 594, 619; 751 NW2d 57 (2008).
The rule is especially applicable in this case, where two qualified experts offer reasonable, but
divergent opinions. Moreover, while Dr. Wallace opined that defendant lacked the capacity to
appreciate the nature or wrongfulness of his conduct or to conform his conduct to the law, Dr.
Garver’s testimony revealed potential errors in that conclusion. There was no reasonable
explanation why defendant could recall the details of the offense with Dr. Garver, but not during
his later interview with Dr. Wallace. Additionally, defendant did not inform Dr. Wallace that he
had voluntarily consumed intoxicants on the day of the offense, which precluded Dr. Garver
from making a determination as to whether defendant’s intoxication caused his aggression.

        Defendant argues that the trial court’s finding that he was not legally insane misapplied
MCL 768.21a because his intoxication was not the sole reason for his behavior. According to
defendant, “a mixture of mental illness and substance abuse” does not disqualify a defendant
from claiming mental insanity. Nonetheless, even if defendant’s interpretation of MCL 768.21a
is correct, there was sufficient evidence in the record to conclude that defendant’s voluntary
intoxication was the sole reason for his behavior. Dr. Garver testified that defendant revealed
that he drank a pint of liquor between midnight and 7:00 a.m. before the incident. Defendant
also revealed that he was feeling the effects of Lean during the incident and that his
hallucinations and the stabbings were possibly related to the influence of Lean. Dr. Garver
stated that most persons feel relaxed when they use Lean, but some users hallucinate and behave
erratically. While defendant had been off his psychotropic medication for several months before
the incident, residents reported that he was generally amicable with them. Given defendant’s
generally agreeable pre-offense disposition, a rational factfinder could conclude that defendant’s
Lean use—rather than his long-term mental illness—was the cause of defendant’s hallucinations
and violent outburst. Thus, we conclude that the record evidence supports the trial court’s
finding that defendant had not proven his insanity defense by a preponderance of the evidence.




                                                -4-
                                  2. DEFENDANT’S INTENT

        Defendant also argues that the evidence was insufficient to support his AWIM
convictions because the prosecution did not prove that defendant had an intent to kill Taiwo or
Speight. The elements of AWIM are “(1) an assault, (2) with an actual intent to kill, (3) which,
if successful, would make the killing murder.” People v Brown, 267 Mich App 141, 147-148;
703 NW2d 230 (2005) (internal citation and quotation marks omitted). A defendant must
possess the specific intent to kill, rather than merely a wanton and willful disregard of the
likelihood that his actions will result in death. Id. at 149-150. “Because of the difficulty of
proving an actor’s state of mind, minimal circumstantial evidence is sufficient.” People v
Ericksen, 288 Mich App 192, 197; 793 NW2d 120 (2010) (internal citation, quotation marks, and
brackets omitted).

        Defendant argues that his conduct was surprising and inconsistent with his amicable past
relationships with the victims. While this may be true, it does not mean that defendant lacked an
intent to kill during this particular incident. Testimony indicated that defendant pursued Speight
and Taiwo into Taiwo’s apartment and stabbed them repeatedly and violently. The attack did not
end until Talley forced defendant out of the apartment with a bat. Defendant then tried to reenter
the apartment, and left only after Talley threatened to shoot him with a gun. Defendant’s
persistent and aggressive attempts to harm Taiwo and Speight were sufficient for a rational
factfinder to conclude that defendant intended to murder the victims.2

                    3. ADEQUACY OF THE TRIAL COURT’S FINDINGS

         Defendant alternatively challenges the adequacy of the trial court’s findings of fact
regarding his sanity and intent. In a bench trial, “[t]he court must find the facts specially, state
separately its conclusions of law, and direct entry of the appropriate judgment. The court must
state its findings and conclusions on the record or in a written opinion made part of the record.”
MCR 6.403. The trial court is not required to make specific findings of fact regarding each
element of the crime charged, People v Legg, 197 Mich App 131, 134; 494 NW2d 797 (1992),
but its findings should show how it resolved credibility issues and other conflicts in the evidence,
People v Ramsey, 89 Mich App 468, 477; 280 NW2d 565 (1979). “Factual findings are
sufficient as long as it appears that the trial court was aware of the issues in the case and
correctly applied the law.” Legg, 197 Mich App at 134.


2
  By arguing that his conduct was surprising and inconsistent with his past relationships with the
victims, defendant appears to imply that his mental illness prevented him from purposefully
forming an intent to murder. In People v Carpenter, 464 Mich 223, 236; 627 NW2d 276 (2001),
our Supreme Court concluded that “the Legislature’s enactment of a comprehensive statutory
scheme concerning defenses based on either mental illness or mental retardation demonstrates
the Legislature’s intent to preclude the use of any evidence of a defendant’s lack of mental
capacity short of legal insanity to avoid or reduce criminal responsibility by negating specific
intent.” Consequently, defendant’s mental impairment short of insanity is irrelevant to
determining whether he had an intent to kill.


                                                -5-
       The two principal issues at trial were (1) whether defendant was legally insane, and (2)
whether defendant intended to kill Taiwo and Speight. During closing arguments, in addition to
arguing the issue of defendant’s sanity, the parties addressed whether the appropriate offense was
AWIM or AWIGBH. Because both of these issues were contested, the trial court was required to
make pertinent findings of fact and conclusions of law regarding both matters.

        With regard to defendant’s sanity, the trial court found that defendant had proven by a
preponderance of the evidence that he was mentally ill, but failed to prove that he lacked
substantial capacity either to appreciate the nature and quality or wrongfulness of his conduct or
to conform his conduct to the law. Although the trial court did not comment on the conflicting
testimony regarding this issue, its questioning of witnesses indicated that it was fully aware of
the two doctor’s findings and conclusions. The trial court’s conclusion that defendant was not
legally insane indicates that it found Dr. Garver’s opinion more credible that Dr. Wallace’s
opinion. We are satisfied that the trial court was aware of the factual issue regarding defendant’s
sanity and resolved it. Legg, 197 Mich App at 134-135. Remand for further factual findings is
unnecessary. Id.

        Regarding defendant’s intent, the parties did not disagree that defendant committed the
assaults. The parties acknowledged in their closing arguments that the trial court’s duty was to
make a factual determination whether defendant had an intent to kill or only an intent to do great
bodily harm less than murder. Initially, the trial court shirked this duty by finding defendant
guilty of both AWIM and AWIGBH for the same conduct. The trial court corrected this mistake,
however, by striking the AWIGBH convictions, indicating that it found that defendant had an
intent to kill the victims. Accordingly, we are satisfied that the trial court was aware of the
factual issue regarding defendant’s intent and resolved it. Id. Remand for a more definite
statement of factual findings is not necessary. Id.

                               B. ASSISTANCE OF COUNSEL

                             1. EFFECTIVENESS OF COUNSEL

        Defendant argues that he was denied the effective assistance of counsel. A defendant
requesting reversal of an otherwise valid conviction bears the burden of establishing “(1) the
performance of his counsel was below an objective standard of reasonableness under prevailing
professional norms and (2) a reasonable probability exists that, in the absence of counsel’s
unprofessional errors, the outcome of the proceedings would have been different.” People v
Sabin (On Second Remand), 242 Mich App 656, 659; 620 NW2d 19 (2000).

       Defendant argues that trial counsel was ineffective for failing to present additional and
more specific evidence in support of his legal insanity defense. Defendant argues that trial
counsel should have questioned the expert witnesses regarding defendant’s diagnoses of
schizophrenia, schizoaffective disorder, and bipolar disorder, but fails to explain what additional
information could have been gleaned from this questioning or how further questioning would
have aided his defense. Defendant argues that trial counsel was ineffective for failing to retain a
third expert to evaluate Dr. Garver’s and Dr. Wallace’s opinions, but has not provided any
evidence of an expert that would benefit his defense more than Dr. Wallace.


                                                -6-
        Defendant also argues that trial counsel should have presented statistical evidence
concerning the effects of alcohol, marijuana, and Lean. According to defendant, trial counsel
should have elicited defendant’s testimony regarding how recently he used Lean and marijuana
before the incident. Again, however, defendant has not provided any evidence of studies
beneficial to his defense, and defendant has not shown that further testimony on his Lean and
marijuana use would have aided his defense. Finally, defendant argues that trial counsel should
have questioned the witnesses regarding defendant’s sleep deprivation and how it might have
affected his behavior and state of mind. Sleep deprivation, however, is not a defense to assault
and is not evidence of legal insanity. Defendant fails to explain how this evidence would have
aided his defense.

        Defendant “bears the burden of establishing the factual predicate for his claim.” People v
Putman, 309 Mich App 240, 248; 870 NW2d 593 (2015) (internal citation and quotation marks
omitted). Because defendant has failed to show this Court that trial counsel failed to present
evidence beneficial to defendant’s case, his claim of ineffective assistance is without merit. For
this same reason, defendant has also failed to demonstrate that remand for an evidentiary
hearing3 is warranted. See People v McMillan, 213 Mich App 134, 141-142; 539 NW2d 553
(1995).

                               2. SUBSTITUTION OF COUNSEL

        Next, defendant argues that the trial court erred by denying his request for new appointed
counsel without adequately inquiring into the reasons for his dissatisfaction. The trial court’s
decision regarding substitution of counsel is reviewed for an abuse of discretion. People v
Traylor, 245 Mich App 460, 462; 628 NW2d 120 (2001). “An abuse of discretion occurs when
the trial court’s decision is outside the range of principled outcomes.” People v Daniels, 311
Mich App 257, 265; 874 NW2d 732 (2015).

        To be entitled to substitute counsel, an indigent defendant must show good cause for the
substitution. People v Buie (On Remand), 298 Mich App 50, 67; 825 NW2d 361 (2012) (internal
citation and quotation marks omitted). “Good cause may exist when a legitimate difference of
opinion develops between a defendant and his appointed counsel as to a fundamental trial tactic,
when there is a destruction of communication and a breakdown in the attorney-client
relationship, or when counsel shows a lack of diligence or interest.” People v McFall, 309 Mich
App 377, 383; 873 NW2d 112 (2015) (internal citations and quotation marks omitted). “A mere
allegation that a defendant lacks confidence in his or her attorney, unsupported by a substantial
reason, does not amount to adequate cause. Likewise, a defendant’s general unhappiness with
counsel’s representation is insufficient.” Id. (internal citation and quotation marks omitted).
“When a defendant asserts that his assigned lawyer is not adequate or diligent or asserts . . . that
his lawyer is disinterested, the judge should hear his claim and, if there is a factual dispute, take
testimony and state his findings and conclusions.” People v Ginther, 390 Mich 436, 441-442;
212 NW2d 922 (1973).


3
    See People v Ginther, 390 Mich 436, 443; 212 NW2d 922 (1973).


                                                -7-
         In the instant case, the trial court inquired into defendant’s reasons for wanting new
counsel. Defendant complained that defense counsel had not provided him with the discovery
packet and had only visited him once. The trial court confirmed that defense counsel would
provide defendant with the discovery packet and visit defendant to discuss the case. There is no
evidence that defense counsel failed to do so and defendant did not raise any issue regarding his
counsel at any subsequent conference. Because the trial court addressed defendant’s concerns to
defendant’s apparent satisfaction, we are unable to conclude that the trial court abused its
discretion by denying defendant’s motion to substitute counsel or by not inquiring into the matter
further.

                        C. HABITUAL-OFFENDER ENHANCEMENT

       Finally, defendant challenges his sentencing-guidelines range. Defendant’s total Offense
Variable (OV) score under the guidelines was 75 points, placing him in OV Level IV. His Prior
Record Variable (PRV) score was 52 points, placing him in PRV Level E. These scores resulted
in a minimum sentence range of 135 to 225 months for AWIM. MCL 777.62. Enhanced for a
fourth-offense habitual offender, defendant was subjected to a mandatory 25-year minimum
sentence, MCL 769.12(1)(a), and an increase in the upper end of his guidelines range to 450
months, MCL 777.21(3)(c). Defendant does not challenge his PRV or OV scores. Rather,
defendant argues that the prosecution’s failure to comply with the notice provisions of MCL
769.13 precluded the trial court from applying the fourth-habitual sentence enhancement, MCL
769.12.

       MCL 769.13 provides, in pertinent part:

               (1) In a criminal action, the prosecuting attorney may seek to enhance the
       sentence of the defendant as provided under section 10, 11, or 12 of this chapter,
       by filing a written notice of his or her intent to do so within 21 days after the
       defendant's arraignment on the information charging the underlying offense or, if
       arraignment is waived, within 21 days after the filing of the information charging
       the underlying offense.

               (2) A notice of intent to seek an enhanced sentence filed under subsection
       (1) shall list the prior conviction or convictions that will or may be relied upon for
       purposes of sentence enhancement. The notice shall be filed with the court and
       served upon the defendant or his or her attorney within the time provided in
       subsection (1). The notice may be personally served upon the defendant or his or
       her attorney at the arraignment on the information charging the underlying
       offense, or may be served in the manner provided by law or court rule for service
       of written pleadings. The prosecuting attorney shall file a written proof of service
       with the clerk of the court.

The prosecution concedes that it failed to file the notice required by MCL 769.13, but argues that
the error was harmless because other documents apprised defendant of its intent to seek an
enhanced sentence. We disagree.



                                                -8-
        Under MCL 769.13, within 21 days after the defendant’s arraignment, the prosecution
“shall” file the habitual-offender notice with the trial court and serve notice on the defendant.

       When a statute provides that a public officer “shall” do something within a
       specified period of time and that time period is provided to safeguard someone's
       rights or the public interest, . . . it is mandatory, and the public officer who fails to
       act timely is prohibited from proceeding as if he or she had acted within the
       statutory notice period. [In re Forfeiture of Bail Bond, 496 Mich 320, 339-340;
       852 NW2d 747 (2014). See also People v Muhammad, 498 Mich 909 (2015)
       (directing this Court to consider MCL 769.13 in light of In re Forfeiture).]

Accordingly, where the prosecution fails to comply with a mandatory directive to formally notice
the defendant of a sentencing enhancement, the proper remedy is resentencing and the harmless-
error analysis is inapplicable. See People v Cobley, 463 Mich 893 (2000) (ordering resentencing
“because the prosecutor has not proven that the notice of sentence enhancement was served on
defendant within 21 days after the defendant was arraigned”).4 Therefore, because the
prosecution failed to file the mandatory notice, defendant is entitled to resentencing without the
fourth-habitual enhancement.

                                        III. CONCLUSION

       We affirm defendant’s convictions, but vacate his sentences and remand for resentencing
without the fourth-habitual enhancement. We do not retain jurisdiction.



                                                               /s/ Kathleen Jansen
                                                               /s/ Patrick M. Meter
                                                               /s/ Elizabeth L. Gleicher




4
  Plaintiff cites People v Head, 323 Mich App 526, 542-547; 917 NW2d 752 (2018), in support
of its argument that we should apply a harmless-error analysis. Head, however, is
distinguishable because it involved the prosecutor’s failure to provide a proof of service of the
notice, not a failure to provide notice in the first instance. Id. at 544. Moreover, Head does not
address Muhammad or Cobley.


                                                 -9-